Mr. Justice Day
delivered the opinion of the Court.
This is an original proceeding in which the petitioner, director of revenue, sought a writ of prohibition to be directed to the respondent district judge of Adams County.
Except for respondent Martinez, whose operator’s *152license is involved, the parties, the issues presented, and the relief sought are identical to those contained in Colorado Department of Revenue v. District Court, 172 Colo. 144, 470 P.2d 864, announced contemporaneously with this opinion.
Our disposition of this action is governed by the ruling in the above cited case.
The rule is made absolute.